Citation Nr: 1828675	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  13-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hammer toes with hallux valgus of the bilateral feet (hereinafter a "bilateral foot disability").



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to an increased initial rating for bilateral hearing loss has been raised by the record in an April 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an April 2018 letter, the Veteran indicated that he received treatment from a private podiatrist, Dr. Paul Somers, during the appeal period.  The Veteran indicated that there are records from this podiatrist containing findings and opinions concerning the Veteran's bilateral foot disability.  Although the claims file contains a January 2015 visit record from this podiatrist, it is unclear if there are additional outstanding records that are relevant to the claim.  On remand, the AOJ should make reasonable attempts to obtain any outstanding records identified by the Veteran and associate them with the claims file.  See 38 C.F.R. §°3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  With the help of the Veteran and his representative as necessary, attempt to obtain any outstanding private treatment records from podiatrist Dr. Paul Somers.  Attempts to obtain the identified records should be documented in the claims file.

2.  Readjudicate the claim after any necessary development is complete.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

